The Court
(Thruston, J., absent,)
rejected the witness, upon the authority of the Bank of the United States v. Dunn.
The evidence was, that this draft was given to take up a like draft at sixty days, which had been drawn and indorsed by the said Richard Wright, and accepted by the defendant to raise money upon, and which the plaintiff had discounted, by retaining the usual bank discount for sixty-four days, and a commission of two and a half per cent.', and paying to R. Wright $192,87. When that draft became payable, the plaintiff agreed to discount this new draft at forty-five days, upon the same terms, namely, the usual bank discount, and a commission of two and a half per cent., and refused to allow more favorable terms; the drawer agreed to them, and it was accordingly discounted by the plaintiff on those terms.
The Court, (Thruston, J., absent,) on the prayer of the defendant’s counsel, instructed the jury, in effect, that if they found the facts to be so, the transaction was usurious, and the plaintiff could not recover thereupon.
Verdict for the defendant.